FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DENIS MARTIN CASTRO-MARTINEZ,                    No. 10-71366
a.k.a. Denis Martin Castro,
                                                 Agency No. A094-295-359
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Denis Martin Castro-Martinez, a native and citizen of Nicaragua, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny

the petition for review.

         In his opening brief, Castro-Martinez fails to raise any challenge to the

agency’s dispositive determination that his asylum application was time-barred.

See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an

issue by failing to raise it in the opening brief). Accordingly, his asylum claim

fails.

         Castro-Martinez testified to problems family members had with the

Sandinistas twenty-five years previously. The agency found that Castro-Martinez

failed to establish past persecution. The record does not compel a contrary

conclusion. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992) (to reverse

the agency’s finding “we must find that the evidence not only supports that

conclusion, but compels it”). Because Castro-Martinez did not establish past

persecution, he is not entitled to a presumption of future persecution by the

Sandinistas. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003). Further,

substantial evidence supports the agency’s finding that Castro-Martinez did not




                                             2                                       10-71366
establish a clear probability of future persecution. See id. (finding speculative

possibilities insufficient to be credited as a basis for fear of future persecution).

      Finally, the record does not compel the conclusion that Castro-Martinez

more likely than not will be tortured by, or with the consent or acquiescence of, the

government if he returns to Nicaragua. See Wakkary, 558 F.3d at 1067-68.

      PETITION FOR REVIEW DENIED.




                                            3                                     10-71366